          Case 2:21-cr-00189-CMR -.'!
                                 Document 1 Filed 05/06/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                   FORTHE EASTERN DISTRICT OF PENNSYLVANIA

TIMTED STATES       OI,AMERICA :                        CRIMINAL NO.

                 v.            I                        DATEFILED:

MONTEL ENGLISH                                          YIOLATION:
                                                        18 U.S.C. $ 922(gX1) (possession of a
                                                        firearm by a felon -   I   count)
                                                        Notice of forfeiture

                                           INDICTMENT

                                              COI.NTONE

THE GRAND JTIRY CHARGES THAT:

                 On or about Apri l l , 2O2l , in Philadelphia' in the Eastem
                                                                              District   of

Pennsylvania, defendant

                                        MONTELENGLISH'

knowinghehadpreviouslybeenconvictedinacourtoftheComr,nonwealthofPennsylvaniaofa

crime punishable by imprisonment for      a   term exceeding one year' knowingly possessed a

fuearm,thatis,aGlock,model22,.40calibersemi'automaticpistol'bearingserialnumber

KCBS34,loadedwithsixteenliverormdsofammunitiorLandthefuearmwasinandaffecting

interstate and   foreiP commerce.

                  In violation of Titte 18, United Stat€s Code, Section   922(d0)'
           Case 2:21-cr-00189-CMR Document 1 Filed 05/06/21 Page 2 of 3




                                  NOTICE OF FO RFEITURE

THE GRAI\iD JT]RY FI]RTEER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(9)(1) set

forth in this indictrent, defendant

                                      MONTELENGLISH
                                                                                 in the
shall forfeit to the United States of America the fuearm and ammunition involved

commission of such violation, including:

               1.      a Glock, model 22, .40 caliber semi-automatic pistol, beariug serial


number KCB934; and

               2.      sixteen live rouods of ammunition'

               All pursuant to Title 28, United States Code, Section 2461(c), and Title   18,   United

Statei Code, Section 924(d).

                                                     A TRUE BILL:
                                                                          ,a)




JEI{NIFER ARBITTIER
Acting United States AttorneY
l



    No.

                       UNITF:,D STATES DISTRICT COURT

                              Eastem District of Pennsylvania


                                         Criminal Division


                       THE UNITED STATES OF AMERICA


                                            MON'I'III, IIN(;t,ISI             I
l
                                                      tNt)t("t MliN l'

                                                       Counts

          l8 U.S.C.   $ 922(e)(   l)   (possession ofa firearm by a felon         -   I count)
                                        Notice of forfeiture




                 Filed in open ooufl this
                       of                                           A.t).20

                                                         (   lcrk
                                                                                                 Case 2:21-cr-00189-CMR Document 1 Filed 05/06/21 Page 3 of 3




                                       Ilail.   :ti




I
